Name: Council Regulation (EEC) No 2925/78 of 12 December 1978 suspending application of the condition to which the importation into the Community of certain types of citrus fruit originating in Spain is subject by virtue of the Agreement between the Community and that country
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 350/4 Official Journal of the European Communities 14. 12 . 78 COUNCIL REGULATION (EEC) No 2925/78 of 12 December 1978 suspending application of the condition to which the importation into the Community of certain types of citrus fruit originating in Spain is subject by virtue of the Agreement between the Community and that country with respect to Spain , the provisions of Regulation (EEC) No 2365/77 on the suspension of the 'conven ­ tional ' price for certain types of fresh citrus fruit falling within subheading 08.02 A I or ex B of the Common Customs Tariff and originating in Spain , HAS ADOPTED THIS REGULATION : Article 1 For the following products : OCT heading No Description 08.02 Citrus fruit, fresh or dried : A. Oranges : I. Sweet oranges , fresh ex B. Fresh mandarins (including tange ­ rines and satsumas) ; fresh Clemen ­ tines , wilkings and other similar citrus hybrids THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas Article 7 (2) and (3) of Annex I to the Agree ­ ment between the European Economic Community and Spain (2 ) lays down , in respect of imports into the Community of certain types of fresh citrus fruit falling within subheading 08.02 A I or ex B of the Common Customs Tariff and originating in that country, arran ­ gements involving a tariff reduction subject, during the period of application of the reference price , to the observance of a specified price on the Community internal market ; Whereas Council Regulation (EEC) No 2047/70 of 13 October 1970 on imports of citrus fruit originating in Spain (3 ) laid down detailed rules for applying these provisions ; Whereas the validity of Council Regulation (EEC) No 2365/77 of 28 October 1977 suspending application of the condition to which the importation into the Community of certain types of citrus fruit originating in Spain or in Cyprus is subject by virtue of the Agree ­ ments between the Community and those countries (4 ) was extended by Regulation (EEC) No 301 7/77 (5 ) until 31 December 1978 ; Whereas the Supplementary Protocol to the Agree ­ ment establishing an Association between the Euro ­ pean Economic Community and the Republic of Cyprus entered into force on 1 July 1978 ( b) ; whereas the negotiations for the widening of the scope of the Agreement currently in force with Spain have not yet been completed and it is therefore necessary , in order to avoid any change in the arrangements applicable to trade in the products in question , to maintain in force , originating in Spain , application of the provisions of Article 7 (2) and (3 ) of Annex I to the Agreement between the European Economic Community and Spain is hereby suspended . Article 2 Application of Regulation (EEC) No 2047/70 is hereby suspended in respect of the products specified in Article 1 originating in Spain . Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January until 31 December 1979 . (') OJ No C 296, 11 . 12 . 1978 , p. 58 . ( 2 ) OJ No L 182, 16 . 8 . 1970 , p. 4 . ( } ) OJ No L 228 , 1.5 . 10 . 1970, p. 2 . (4 ) OJ No L 277, 29 . 10 . 1977, p. 6 . (5 ) OJ No L 355, 31 . 12 . 1977, p . 41 . ( 0) OJ No L 172, 28 . 6 . 1978 , p . 2 . 14 . 12 . 78 Official Journal of the European Communities No L 350/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 December 1978 . For the Council The President M. LAHNSTEIN